Citation Nr: 1724497	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  14-31 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss on the basis of substitution.

2.  Entitlement to service connection for tinnitus on the basis of substitution.  



ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from September 1962 to September 1966.  He died in November 2015, and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction was subsequently transferred to the RO in Reno, Nevada.  

In January 2016, the appellant requested substitution for the claims pending at the time of the Veteran's death.  In July 2016, the RO recognized the appellant as a valid substitute claimant. 

The Board notes that the appellant submitted an incomplete VA Form 21-22 in August 2016.  The Agency of Original Jurisdiction (AOJ) sent the appellant a letter in August 2016 informing her that the VA Form 21-22 was incomplete and notifying her of her representation choices.  To date, no response has been received.  Therefore, the appellant is currently unrepresented before the Board in this appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

In his September 2015 substantive appeal, the Veteran requested a videoconference hearing before the Board.  In November 2015, the appellant requested to reschedule the hearing because the Veteran was hospitalized.  However, the Veteran died shortly thereafter in November 2015.  The appellant has been recognized as a valid substitute for the Veteran's appeal, and there is no indication that she has withdrawn the hearing request.  Thus, a remand is required for the AOJ to schedule the videoconference hearing.  See 38 C.F.R. § 20.700; 20.703; 20.704 (2016).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should take appropriate steps in order to schedule the appellant for a hearing in accordance with the hearing request.  The appellant should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




